DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/711617 filed December 12, 2019. Claims 1-23 are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations include the magnetic chucking means in claims 1 and 13, the electrostatic chucking means in claims 2 and 14, and the mask holding means in claims 8 and 20. The specification indicates that the magnetic and electrostatic chucking means correspond to magnetic and electrostatic chucks seen in figure 4 and described in paragraphs 71-77 of the published application, and the mask holding means corresponds to mask chucks seen in figure 5 and described in paragraphs 82-83.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the transport guide" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 10, 13, 16-17, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2006/0174829).
Regarding claim 1: An et al. discloses a substrate processing apparatus having a transferring apparatus (100) which holds the substrate (3) during a deposition process, the apparatus (100) having a substrate supporter (110) which is a carrier body which includes a permanent magnet (124) designed to adhere a mask (4) to the substrate (3) such that it is a mask chucking means (pars. 53-55, figures 4-7).
Regarding claim 4: An et al. discloses that the mask (4) is attached to the substrate supporter (110) by way of a mask mover (300) which aligns the mask and moves it to a predetermined height after which it detaches from the mask (4) at which point the mask (4) is clamped by the substrate supporter (110) and chucked to the magnet (124), such that the clamp which is part of the magnetic chucking means can be considered a connector which is detachably connected to the mask mover (300) when the mask mover (300) moves away from the substrate supporter (110), the mask mover being a member of a driving source side which is clearly configured to move via an external force (pars. 67-68, figure 7). 
Regarding claim 5: An et al. discloses that the apparatus (100) includes a transport guide (140) having a transmission member (163) formed of a plurality of magnetic substances (163a, 163b) the first of which are driving magnets and the second of which can be considered driving coils which face each other, where these transmission members (163) are provided on both sides of the substrate supporter (110) in the transport direction (pars. 62-63, figures 4 and 6). 
Regarding claim 7: An et al. discloses that grooves (132a) are provided in the carrier (110) and rollers (132) are provided in the transport guide (140), where the grooves include parallel guide surfaces as well as a gap between the surfaces greater in diameter than the rollers (132) such that a clearance is provided between the rollers (132) and the groove (132a) walls, the grooves (132a) and rollers (132) being on both sides of the carrier (110) (pars. 58-59, figures 4 and 6). 
Regarding claims 8 and 20: An et al. discloses that the substrate supporter (110) includes a clamp to couple the mask (4) thereto by its circumference (par. 67). 
Regarding claims 10 and 22: An et al. discloses the mask mover (300) discussed above which can also be considered the connector detachable from the mask clamps and movable with an external force by connection to a driving source (pars. 67-68, figure 7). 
Regarding claims 13 and 23: An et al. discloses a substrate processing apparatus having a loading chamber (10) in which the substrate is chucked to a substrate supporter (110) (par. 64), a mask attaching chamber (42) which is an alignment chamber in which a mask (4) that shields a non-deposition region of the substrate is aligned and then mounted to the substrate supporter (110) (par. 67), a deposition chamber (44) in which a film is formed onto deposition surfaces of the substrate (3) (par. 70), where the substrate supporter (110) includes a permanent magnet (124) designed to adhere a mask (4) to the substrate (3) such that it is a mask chucking means (pars. 53-55, figures 4-7).
Regarding claim 16: An et al. discloses that the mask (4) is attached to the substrate supporter (110) by way of a mask mover (300) which aligns the mask and moves it to a predetermined height after which it detaches from the mask (4) at which point the mask (4) is clamped by the substrate supporter (110) and chucked to the magnet (124), such that the clamp which is part of the magnetic chucking means can be considered a connector which is detachably connected to the mask mover (300) when the mask mover (300) moves away from the substrate supporter (110), the mask mover being a member of a driving source side which is clearly configured to move via an external force and is within the alignment chamber (42) (pars. 67-68, figure 7).
Regarding claim 17: An et al. discloses that the transportation takes place in multiple directions (see figure 2) such that the three perpendicular directions can be considered X, Y and Z axes and where the various chambers are arranged in what can be considered the X direction (see figure 1). An et al. further discloses that the apparatus (100) includes a transport guide (140) having a transmission member (163) formed of a plurality of magnetic substances (163a, 163b) the first of which are driving magnets and the second of which can be considered driving coils which face each other in what can be considered the Z-axis direction, where these transmission members (163) energized in order to drive transportation of the substrate supporter (110) in the transport direction (pars. 62-63, figures 4 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. as applied to claims 1, 4-5, 7-8, 10, 13, 16-17, 20, 22 and 23 above and further in view of Chang et al. (US 2013/0341598).
Regarding claims 2 and 14: An et al. discloses that the substrate (3) is adhered to the substrate supporter (110) via an adhere-layer (122) that applies an adhering force (par. 55) however, fails to explicitly disclose an electrostatic chucking means in the supporter (110). However, Chang et al. discloses a similar substrate transport carrier (431) having an electrostatic chuck (432) for adhering the substrate (2), the chuck (432) including a contactless power supply module (431c) and a power supply unit (431d) which wirelessly charges the electrostatic chuck (432) to maintain proper adhesion (par. 131, figure 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrostatic chuck system as taught by Chang et al. in place of the adhere layer of An et al. because Chang et al. shows that it is a functionally equivalent mechanism for adhering a substrate to a transport carrier (par. 131) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 
Regarding claims 9 and 21: An et al. fails to explicitly disclose that the mask (4) has a frame. However, Chang et al. discloses a similar apparatus in which the slit sheet mask (130) has a frame (135) (par. 105), figure 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a frame with the mask of An et al. as taught by Chang et al. because Chang et al. shows that using a mask frame around a mask is a well-known feature and applying well-known elements or techniques is not considered to be a patentable advance (MPEP 2143). The resulting mask (4) would inherently be held by the frame.
Regarding claim 11: An et al. and Chang et al. disclose that the electrostatic chuck includes an integrated and thus airtightly sealed CPS module (431c) which has an induction coil that receives electric charge from an external charging track (423) which sends the power to the power supply unit which includes a rechargeable battery thus charging it and utilizing the energy output by the battery to energize the electrostatic chuck (432) itself (par. 131-312). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. and Chang et al. as applied to claims 1-2, 4-5, 7-11, 13-14, 16-17, and 20-23 above and further in view of KR 101508309 (hereinafter referred to as ‘309).
Regarding claims 3 and 15: An et al. and Chang et al. fail to explicitly disclose that the carrier has a guide which supports the magnetic chuck such that the magnetic chuck is movable towards or away from the electrostatic chuck. However, ‘309 discloses a similar carrier in which the magnetic chuck (140) is provided with a magnetic chuck guide (145) which allows it to slide towards or away from the electrostatic chuck (130) (translation pages 5-6, figures 7-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a moving magnetic chuck as taught by ‘309 for the device of An et al. and Chang et al. because ‘309 teaches that this more firmly supports the mask such that a shadow phenomenon is avoided (see page 6). 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. and Chang et al. as applied to claims 1-2, 4-5, 7-11, 13-14, 16-17, and 20-23 above and further in view of Mori et al. (US 5,641,054).
Regarding claims 6 and 18: An et al. and Chang et al. fail to explicitly disclose an arrangement of driving magnets such that some of the poles are rearranged in order to effect movement in a direction perpendicular to the normal direction of travel. However, Mori et al. discloses a similar magnetic levitation conveyor system in which a tunnel (1) can have portions in which the magnetic poles (4a, 4b) are arranged alternately with each other in order to obtain a propulsion in two perpendicular directions (col. 9 lines 37+, col. 10 lines 1-41, figures 10-11). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar arrangement as taught by Mori et al. for the apparatus of An et al. and Chang et al. because Mori et al. teaches that this allows the carriage to easily change direction (col. 11 lines 4-23). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. and Chang et al. as applied to claims 1-2, 4-5, 7-11, 13-14, 16-17, and 20-23 above and further in view of Heymanns et al. (WO 2018141366).
Regarding claim 12: An et al. and Chang et al. fail to explicitly disclose a communication unit provided in the control box of the electrostatic chuck. However, Heymanns et al. discloses a similar substrate carrier in which the electrostatic chuck (120) communicates with a controller thus requiring some sort of communication unit (par. 53). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a communication unit and controller as taught by Heymanns et al. for the device of An et al. and Chang et al. because Hemanns et al. teaches that this allows the user to control timings and force for the various functions of the electrostatic mask (par. 53). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. as applied to claims 1, 4-5, 7-8, 10, 13, 16-17, 20, 22 and 23 above and further in view of ‘309.

Regarding claim 19: An et al. discloses that grooves (132a) are provided in the carrier (110) and rollers (132) are provided in the transport guide (140), where the grooves include parallel guide surfaces as well as a gap between the surfaces greater in diameter than the rollers (132) such that a clearance is provided between the rollers (132) and the groove (132a) walls, the grooves (132a) and rollers (132) being on both sides of the carrier (110) (pars. 58-59, figures 4 and 6). An et al. shows that the rollers (132) can contact some surfaces of the transport guide (140) but fails to explicitly disclose a control mode being switchable between a state in which the guide rollers contact the grooves and a state in which the guide rollers levitate and do not contact the guide grooves.  
However, ‘309 discloses a similar transport carrier (110) in which the carrier is transported through either a roller means or a magnetic levitation method (page 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either magnetic levitation or physical rollers as taught by ‘309 for the apparatus of An et al. because ‘309 shows that the two methods are functionally equivalent (page 8) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen Kitt              Examiner, Art Unit 1717
6/30/2022               
                                                                                                                                                                          /YEWEBDAR T TADESSE/